DETAILED ACTION
Examination of Reissue Application
The present application, filed on July 18, 2019, is for a reissue examination for United States Patent Number US 9,910,622 B2, which was issued to Law (hereinafter “the ‘622 Patent”).
The application 15/177,144 for the ‘622 Patent was filed on June 8, 2016, which is a continuation of application No. 14/288,208 filed on May 27, 2014 (now patented US 9,383,926), and thus the instant reissue application has been examined under the first inventor to file provisions of the AIA .
Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment filed on March 10, 2022.  The Response was filed after a final rejection in the Office action mailed on January 11, 2022, wherein the claims 10-14 and 17-32 were rejected because of the defective reissue substitute statement filed on July 18, 2019 under 35 U.S.C. § 251 and the claims 10, 12, 13, 17-19, 21, 24-26, 31, and 32 were rejected under 35 U.S.C. § 112(a) and  § 251 because of new matter added to the ‘622 Patent.  However, the proposed amendment in the Response correctly amends the rejected claims in order to overcome those rejections.  Furthermore, it does not raise any issue of new matter and the request for reconsideration of the finality of the rejection of the last Office action is persuasive in light of the proposed amendment.  Therefore, the finality of that last Office action is withdrawn, and the proposed amendment is entered.
The specification was amended on January 29, 2021 at col. 1, CROSS REFERENCE TO RELATED APPLICATIONS, and the drawing was amended on January 29, 2021 at Fig. 2.
The original claims 1-9 have been canceled; and new claims 10-35 have been added, but the new claims 10, 12, 13, 15-19, 21, 24-26, and 31-35 have been canceled since this reissue application was filed.
Currently, the claims 11, 14, 20, 22, 23, and 27-30 are subject to the examination of this 
Examiner’s Statement of Reasons for Allowance
Claims 11, 14, 20, 22, 23, and 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 11, 14, 20, 22, 23, and 27-30, the claim limitations of the claim 22 are deemed allowable over the prior art of record as the prior art fails to teach or suggest issuing a first command to at least one SSD to request that the at least one SSD notify the host device of an amount of available area to write data in the at least one SSD, identifying the first SSD having a greater amount of available area among the array of SSDs, issuing a second command being a command with which a first amount of data is to be transmitted to the first SSD, and issuing a third command being a command to stop a garbage collection in the second SSD.
The claims 11, 14, 20, 23, and 27-30 are dependent claims of the claim 22.
Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is 571-272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992